Case 1:20-cv-03715-CMA-KLM Document 21 Filed 03/11/21 USDC Colorado Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO


  Case No: 1:20-cv-3715-CMA-KLM


  DEBORAH LAUFER,


  Plaintiff,

  v.

  CAMPFIELD PROPERTIES, LLC.,


  Defendant(s).

  ______________________________________________________________________________

           PLAINTIFF’S OBJECTION TO REFERRAL OF MOTION TO DISMISS
                 FOR LACK OF STANDING TO MAGISTRATE JUDGE

  ______________________________________________________________________________

          Plaintiff, Deborah Laufer, through counsel, hereby respectfully objects to this Court’s

  referral of matters concerning the Defendant’s pending Motion to Dismiss For Lack of Standing

  [D.E. 12], to the United States Magistrate Judge because doing so, over objection, is not

  permissible under 28 U.S.C. 633(b)(1)(A). More specifically:

          1.      This is an action brought pursuant to the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq. (“ADA”) in which the Plaintiff is requesting the Defendant be ordered to

  bring his hotel website and the third party booking sites it utilizes, for example, expedia.com,

  into compliance with the requirements of 28 C.F.R. Section 36.302(e)(1). That section, imposes

  standards for reservation systems maintained or utilized by places of lodging such as the one
Case 1:20-cv-03715-CMA-KLM Document 21 Filed 03/11/21 USDC Colorado Page 2 of 3




  operated by the Defendant.

         2.       On March 8, 2021, the Defendant filed a Motion to Dismiss for Lack of Standing

  in which it asked this Court to dismiss this case for lack of subject matter jurisdiction due to lack

  of standing [D.E. 12]. Thereafter, the Parties filed the Magistrate Consent Form indicating that

  one of the parties did not agree to referral to the Magistrate Judge [D.E. 16]. By order of March

  10, 2021, the Magistrate Judge directed this case to be reassigned to a District Judge [D.E. 17].

         3. Via Memorandum dated March 11, 2021, this Court referred all pending motions to the

  Magistrate Judge including the Defendant’s Motion to Dismiss for Lack of Standing [D.E. 20].1


         4.      28 U.S.C. 636(b)(1)(A) provides:

               A judge may designate a magistrate judge to hear and determine any
               pretrial matter pending before the court except a motion ... to dismiss for
               failure to state a claim upon which relief can be granted, and to
               involuntarily dismiss an action.
  (Italics added).

         5. By its own terms, and in the absence of consent by all parties, the Defendant’s Motion

  to Dismiss for Lack of Standing falls within that exception and, consequently, does not fall

  within the statutory jurisdiction of Magistrate Judges. The referral was thus improper.

         6. The referral of the Defendant’s Motion to Dismiss for Lack of Standing was thus

  improper.




         I HEREBY CERTIFY that, on March 11, 2021, I electronically filed the foregoing with


         1
          The memorandum reads: MEMORANDUM regarding [13] MOTION to Strike [11]
  Notice of Case Association, [2] Notice (Other) filed by Campfield Properties LLC, [14]
  Unopposed MOTION to Stay filed by Campfield Properties LLC, [12] MOTION to Dismiss for
  Lack of Jurisdiction filed by Campfield Properties LLC. Motions referred to Magistrate Judge
  Kristen L. Mix by Judge Christine M. Arguello on 3/11/2021 (italics added).
Case 1:20-cv-03715-CMA-KLM Document 21 Filed 03/11/21 USDC Colorado Page 3 of 3




  the Clerk of the Court using the CM/ECF system which will automatically send

  e-mail notification of such filing to the attorneys of record.



                                              /s/ Philip Michael Cullen, III.
                                              PHILIP MICHAEL CULLEN, III
                                              Attorney at law – Chartered
                                              621 South Federal Highway, Suite Four
                                              Fort Lauderdale, Florida 33301
                                              Telephone: (954) 462-0600
                                              Facsimile: (954) 462-1717
                                              CULLENIII@aol.com.com
